Citation Nr: 1139149	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What initial evaluation is warranted for left lower extremity radiculopathy from January 3, 2005?

2.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a lumbar laminectomy from January 3, 2005 to January 24, 2011.  

3.  Entitlement to an disability rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy from January 25, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Atlanta, Georgia, certified the appeal to the Board.  The case was remanded in March 2010.

The record raises the issue of entitlement to service connection for a cervical disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Since January 3, 2005, left lower extremity radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve.

2.  From January 3, 2005 to January 24, 2011, post-operative residuals of a lumbar laminectomy have not been manifested by thoracolumbar flexion to 30 degrees or less, or incapacitating episodes having a total duration of at least four weeks during the past 12 months.

3.  From January 25, 2011, post-operative residuals of a lumbar laminectomy have not been manifested by unfavorable ankylosis or incapacitating episodes having a total duration of at least six weeks.

      CONCLUSIONS OF LAW

1.  Since January 3, 2005, the requirements for an initial evaluation higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, 4.124a, Diagnostic Codes 5242-8520 (2011).

2.  Between January 3, 2005 and January 24, 2011, the requirements for an evaluation higher than 20 percent for post-operative residuals of a lumbar laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.

3.  From January 25, 2011, the requirements for an evaluation higher than 40 percent for post-operative residuals of a lumbar laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated February 2005 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
These matters were most recently before the Board in March 2010, when the case was remanded to the Atlanta, Georgia RO for consideration under the Manlincon v. West, 12 Vet. App. 238 (1999) decision.  Thus, all of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations-Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or-as concerns the prior spine rating criteria, may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  The United States Court of Appeals for Veterans Claims has held, however, that the Francisco rule does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's post-operative residuals of a lumbar laminectomy.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000). 

Laws and Regulations-Radiculopathy

The General Rating Formula for Diseases and Injuries of the Spine, in addition to providing objective criteria for rating based on limitation of motion provides that any associated objective neurologic abnormalities should be addressed under separate neurological diagnostic codes.  

Diagnostic Code 8520 provides that, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6. 

Factual Background and Analysis

The record includes a January 2005 VA medical center treatment note which reported mild neurological deficits.  A September 2005 treatment note reported the Veteran's complaints of back pain that radiated into the left hip, lateral leg and to the heel.  Examination revealed normal muscle bulk and tone, and 5/5 bilateral muscle strength throughout.  Patellar reflexes were 2/4 bilaterally, and Achilles reflexes were 1/4 bilaterally.  A finding of mild patchy hypalgesia was found.  

Included in the claims file is a February 2005 VA medical center outpatient treatment record in which the Veteran stated that his leg discomfort had increased.  The impression was left lower extremity radicular discomfort.  

In a 2005 statement in support of his claim, the Veteran stated that he experienced constant aching pain on the outside of his leg to the knee and that when he sat for more than a few minutes, his left leg fell asleep.  He described experiencing periodic numbness and weakness in his left lower extremity which lasted generally under an hour at a time.

In June 2005, the Veteran was afforded a VA spinal examination by a neurologist.  He described left lower extremity pain, numbness and weakness.  Physical examination revealed 5 out of 5 lower extremity strength.  There was some splotchy areas of numbness that was not consistent with any particular dermatome.  Deep tendon reflexes were 2+ at both the patellar and Achilles reflexes.  Babinski's sign was negative.  Left leg straight leg raising was positive.  The Veteran was not hyper-reflexic and did not have any pathologic reflexes at the time of examination.  

The claims file contains a letter from private chiropractor, Dr. W.F., who stated that the Veteran had pain on straight leg raising.  Manual muscle testing was 5 out of 5 in the left lower extremity, and sensory evaluation was normal.  Left lower extremity deep tendon reflexes were also within normal limits.  It was noted that the Veteran had consistently reported signs and symptoms which were consistent with cauda equina syndrome, but that syndrome was not diagnosed.

At an August 2005 VA examination the Veteran reported bilateral leg numbness.  The examiner also noted that following a review of the June 2005 VA examination, the Veteran reported symptoms consistent with radicular pain.  Notably the examiner found no evidence of radiculopathy, no objective evidence of bilateral lower extremity numbness, and no objective evidence of bilateral lower extremity weakness on examination.  

A September 2005 outpatient treatment note noted that the Veteran's muscle bulk and tone were normal.  Muscle strength was 5 out of 5.  There was mild left eversion weakness in the left foot.  Sensory reflexes demonstrated mild patchy hypalgesia in the left foot, deep tendon reflexes were 2 out of 4 in the patellar reflex and 1 out of 4 in the Achilles reflex.  Babinski's sign was negative.  

In November 2008, the Veteran reported constant pain in the legs, and numbness in his knees, heels, as well as at the tops of his toes.  The Veteran stated that he had lost all strength in his left little toe and that sciatic nerve paralysis, though incomplete, was severe.  He argued that his left lower extremity disorder warranted a 60 percent disability rating.  

In August 2009 private physician Dr. C.B. stated that the Veteran had weakness and sciatica that extended into his foot and should therefore be re-rated for those severe problems.  

In January 2011, the Veteran was evaluated by a QTC examiner.  During his examination the Veteran was noted as having sensory deficit of the lateral thigh.  Knee and jerks were 2+.  The lower extremities showed no signs of pathologic reflexes.  The examiner stated that for the established diagnosis of left lower extremity weakness with numbness, there was no change in the diagnosis.  

Analysis

The Board finds that the preponderance of the evidence of record is against finding that a disability rating in excess of 10 percent is warranted.  

While the Board is cognizant of the Veteran's subjective complaints, the preponderance of the objective evidence of record shows no more than mild incomplete paralysis of the left lower extremity sciatic nerve.  The June 2005 VA examination demonstrated no objective radicular symptoms.  Similarly, in August 2005, no objective evidence of bilateral lower extremity numbness or weakness was found on examination.  

While Dr. C.B. in August 2009 described the Veteran's symptoms as severe, at a January 2011 VA examination by a QTC examiner there was no evidence warranting a change in the diagnosis.  Indeed, lower extremity reflexes were 2+ at the knees and ankles.  Hence, while the Veteran has some loss of sensory function, the degree of the function lost cannot be described as moderate.

The Board further finds that the schedular criteria for this disability are appropriate. In so making this determination, the Board notes that initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the disability picture presented by the Veteran's left lower extremity radiculopathy is appropriately contemplated by the rating schedule. Therefore, referral for consideration of an extraschedular evaluation is not warranted. Id.

Laws and Regulations-Lumbar Spine Disorder

As noted above, in some instances, a higher disability rating is warranted based on additional limitations to include pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, under Diagnostic Codes 5234 to 5243, disabilities of the spine, such as a cervical or lumbosacral strain, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71, Diagnostic Codes 5234-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present. See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a . 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under the rating criteria separate ratings can be provided for neurological disorders to include bowel and bladder disorders, associated with disorders of the spine under 38 C.F.R. § 4.124a.  In this case, however, the question of entitlement to separate ratings for right lower extremity neuropathy and bowel and bladder disorders have been previously addressed by the Board and are not presently before it.  Thus, beyond the above left lower extremity radiculopathy discussed above, neurological manifestations of the Veteran's lumbar degenerative disc disease will not be discussed. 

Factual Background

In a statement in support of his claim, the Veteran explained that, until 2001 he was a senior-level technical manager.  He reported traveling extensively for a living but ultimately losing his job due to the amount of time he had to take off for his back disorder, and a reluctance to travel due to discomfort associated with it.  The Veteran further stated that over the past twelve months, he had to take twelve weeks off of work.  [N.B.  The question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was denied in a March 2010 Board decision.]  

January 2005 VA spinal x-rays revealed moderately marked degenerative disc space narrowing at the L4-L5 vertebrae and minimal lumbar spondyosis.  

In June 2005, the Veteran was afforded a VA examination in order to determine the nature and severity of his lumbar spine disorder.  The Veteran stated that he used a cane intermittently and explained that he lost his job in May secondary to significant pain.  The Veteran reported experiencing difficulty walking, and with some activities of daily living such as bathing, toileting and dressing.  He denied having trouble feeding or grooming himself.  

On physical examination, range of motion studies demonstrated 0 to 45 degrees of flexion and 0 to 10 degrees of extension, right and left lateral bending were to 10 degrees and right and left lateral rotation were to 15 degrees.  With regard to DeLuca criteria, the examiner stated that the Veteran's pain and range of motion was decreased with increased fatigability with repetitive use.  As noted above, however, the DeLuca criteria are not applicable under the current regulations governing the rating of spinal disorders.

An August 2005 letter from private chiropractor Dr. W.F. noted that the Veteran was treated for thoracolumbar and radiating lower back pain which the appellant graded as 7 out of 10 on a pain scale with 10 being the worst.  Chiropractic evaluation of the lumbar spine revealed a positive Spring test for muscle guarding and rigidity.  Straight leg raising was positive.

A VA neurosurgical consultation note dated in August 2005 noted that the Veteran complained of low back pain.  He reported having relief with chiropractic help, anti-inflammatories and muscle relaxers.  It was noted that the Veteran could forward flex to 90 degrees.

In a report from private physician Dr. C.B. dated in October 2005, it was posited that the Veteran's lumbar spine pathology with degenerative changes should be assigned a 60 percent disability rating due to multiple sets of symptoms.  

In a November 2008 letter, the Veteran's wife explained that since she married him in 1992 his physical condition had significantly deteriorated.  She stated that her husband was in constant pain, that he had to change positions frequently, and that he could not sit, lay down for long before he had to move due to pain.  

In August 2009 Dr. C.B. opined that the Veteran was underrated for his lumbar disorder.  The Veteran reportedly was limited in walking due to his spinal disorder, and he reportedly had fallen because of it.  The Veteran reported stiffness, fatigue, spasms and decreased motion.  

During a January 25, 2011 QTC examination, the Veteran stated that he could function with medication.  During flare-ups he reportedly experienced functional impairment to include pain, weakness, loss of balance, an inability to sleep, walk far and limitation of motion of the joint which the Veteran described as locking of the spine with bending.  Over the prior twelve months, the Veteran reported six days of incapacitation in January 2011 and that Dr. P had recommended bed rest.  The Veteran additionally indicated that he was incapacitated in November 2010 for 21 days, and that he was ordered to bed by Dr. P.  Range of motion studies found flexion to 25 degrees and extension to 5 degrees.  Spinal function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no thoracolumbar ankylosis.  

Analysis

The Board finds that, from January 3, 2005 to January 24, 2011, a 20 percent disability rating is appropriate.  

As noted above, in order to establish entitlement to a 40 percent rating the evidence must demonstrate lumbar flexion of 30 degrees or less, or favorable ankylosis of the entire spine.  Alternatively, where intervertebral disc syndrome causes incapacitating episodes of at least 4 weeks but less than 6 weeks a 40 percent disability rating is in order.  

In this case, between January 3, 2005 and January 24, 2011, the evidence preponderates against finding that the required criteria for a schedular rating in excess of 20 percent were met at any time.  At no time did the appellant demonstrate  thoracolumbar flexion limited to 30 degrees or less.  Moreover, at no time was thoracolumbar ankylosis shown.  While the Veteran clearly suffered from painful thoracolumbar motion, the rating criteria are controlling regardless whether there is pain on motion.  38 C.F.R. § 4.71a.

The Board is cognizant of the claims that the Veteran has had to take days off of work due to his back pain, however the evidence does not demonstrate physician prescribed bed rest, lasting between four and six weeks due to his back disorder as required by the rating criteria.  Additionally, while the Veteran asserted that his physician prescribed bed rest in November 2010, he has not submitted any documentary medical evidence corroborating that assertion, let alone evidence that the need for bed rest lasted for at least four weeks.  Thus a higher rating based on incapacitating episodes for this period is not warranted.  

From January 25, 2005, a 40 percent disability rating, but no higher, is warranted as the evidence has demonstrated limitation of lumbar flexion to 25 degrees.  A disability rating in excess of 40 percent is not warranted, however, as neither spinal ankylosis nor physician-prescribed bed rest of at least six weeks has been demonstrated.  38 C.F.R. § 4.71a. 

Finally, as noted above, in some instances, a higher disability rating is warranted based on additional limitations to include pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board is cognizant of the Veteran's regular complaints of back pain and the limitations on his ability to function due to pain.  However, under Diagnostic Codes 5234 to 5243, disabilities of the spine, such as the Veteran's residuals of a lumbar laminectomy, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71, Diagnostic Codes 5234-5243.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  There is no evidence that the disability picture presented is not contemplated by the rating schedule.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Id.

Finally, the Board considered the fact that the appellant underwent a private MRI study of his spine in March 2011.  That study revealed disorders of both the thoracic and lumbar spine.  Since September 27, 2003, however, VA has no authority to assign separate ratings for thoracic and lumbar disorders.  68 Fed. Reg. 51454 (2003)


ORDER

Entitlement to a disability evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of a lumbar laminectomy from January 3, 2005 to January 24, 2011, is denied.


Entitlement to a disability evaluation in excess of 40 percent for post-operative residuals of a lumbar laminectomy from January 25, 2011 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


